Marr, J.
The relator bases his suit upon the contract and the certificates. He sets up no other. He cannot claim under a contract, and against the terms and stipulations of that contract. If it were true that the officers representing the State were not required by law to impose the conditions incorporated in these contracts, their power to do so cannot be questioned by the contractor who specially consented to them. He was sui juris, and might have contracted to do the work for a nominal price, or to rely upon the future appropriations by the Legis tature.

Judgment affirmed.